Citation Nr: 1433230	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-33 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from December 1979 to December 1985, with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This matter has been previously remanded by the Board in November 2013.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2013.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination was conducted in March 2014.  This examination did not take into consideration the Veteran's lay statements to the effect that his knee pain began during his time working as a wheel and track mechanic in the National Guard, and has persisted since that time.  The Veteran is competent to report the onset of knee pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, this medical examination is inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence may be competent to support presence of a disability even where not corroborated by contemporaneous medical evidence).  Therefore, a new examination must be obtained upon remand.  

Although the Veteran has provided a March 2010 positive nexus opinion by a VA physician, there is no indication that the physician has reviewed the Veteran's claims folder.  Specifically, the physician notes that the Veteran has had no significant injuries to his knees that would have caused his arthritis, but the Veteran's August 2010 Form 9 appeal indicates that the Veteran injured his left knee around 15 years previously, resulting in orthoscopic surgery.  Therefore, the March 2010 opinion cannot be afforded sufficient probative weight to allow the Board to grant the Veterans' claim without further development.  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims folder to an orthopedic specialist, and obtain an opinion as to the probable etiology and date of onset of the Veteran's bilateral knee disability.  After review of the claims folder, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral knee disability is etiologically related to accumulative knee injury sustained during military service.  The examiner must specifically address the Veteran's lay testimony in his March 2013 hearing that his knee pain began during his period of ACDUTRA service, and has persisted to this time.  The examiner must also consider the Veteran's injury to the left knee in the 1990s, as referenced in the Veteran's Form 9 appeal.    

A complete rationale is required for any opinion provided.  If the examiner believes that another physical examination of the Veteran is needed to provide the requested opinion, a new examination should be scheduled.  

2. After completing the above development, re-adjudicate the Veteran's claim of entitlement to service connection for bilateral knee disability.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



